UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K /A Amendment No. 1 (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For year ended December31, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 SEAFARER EXPLORATION CORP. (Exact name of registrant as specified in its charter) Florida 90-0473054 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 14497 N. Dale Mabry Highway, Suite 209N, Tampa, Florida 33618 (Address of principal executive offices)(Zip code) Registrant’s telephone number: (813) 448-3577 Securities registered pursuant to Section12(g) of the Act: Common Stock, par value $0.0001 per share 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No x The aggregate market value of the voting common equity held by non-affiliates of the registrant was approximately $5,869,259 as of the last business day of the registrant’s most recently completed second fiscal quarter, based upon the closing sale price on the OTC:BB reported for such date. Shares of common stock held by each officer and director, and by each person who owns 10% or more of the outstanding common stock, have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of March 14, 2016 the Registrant had 1,370,620,061 outstanding shares of its common stock, $0.0001 par value. 2 EXPLANATORY NOTE The purpose of this amendment on Form 10-K/A to Seafarer Exploration Corp's Annual Report on Form 10-K for the year ended December 31, 2015, filed with the Securities and Exchange Commission on April 13, 2016is solely to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. 3 PART IV Item 15. Exhibits Plan of Acquisition, Reorganization, Arrangement, Liquidation or Succession Form of Share Exchange Agreement dated June 4, 2008by and among Organetix, Inc., Seafarer Exploration, Inc. and each of the shareholders of Seafarer Exploration incorporated by reference to Form 8-K filed with the Commission on June 10, 2008. Articles of Incorporation and By-laws Amended and Restated Certificate of Incorporation of Organetix, Inc. incorporated by reference to Organetix, Inc.’s Schedule 14C Definitive Information Statement filed with the Commission on May 6, 2008. Certificate of Amendment to the Certificate of Incorporation to merge Seafarer Exploration Corp., a wholly-owned subsidiary of the Company into the Company with the Secretary of State of the State of Delaware.Pursuant to the Certificate of Amendment, the Company’s Articles of Incorporation were amended to change its name from Organetix, Inc. to Seafarer Exploration Corp. dated July17, 2008, incorporated by reference to Form 8-K filed with the Commission on July 24, 2008. Material Contracts Agreement by and between Tulco Resources, Ltd., and Seafarer Exploration, Inc. dated February 2007, incorporated by reference to Form 8-K filed with the Commission on June 8, 2010. Agreement by and between Heartland Treasure Quest and Seafarer Exploration Corp. dated February 1, 2013, incorporated by reference to Form 10-K filed with the Commission on April 14, 2014. Seafarers Quest, LLC Operating Agreement dated March 03, 2014,incorporated by reference to Form 10-K filed with the Commission on March 31, 2015. Fee Settlement Agreement by and between ClearTrust, LLC and Seafarer Exploration Corp. dated January 20, 2015 , incorporated by reference to Form 10-K filed with the Commission on April 13, 2016. Certification of Chief Executive Officer and Principal Accounting Officer Pursuant to the Securities Exchange Act of 1934, Rules 13a-14 and 15d-14. , incorporated by reference to Form 10-K filed with the Commission on April 13, 2016. Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 , incorporated by reference to Form 10-K filed with the Commission on April 13, 2016. 101.INS XBRL Instance Document. Filed with this Form 10-K. 101.SCH XBRL Taxonomy Extension Schema. Filed with this Form 10-K. 101.CAL XBRL Taxonomy Extension Calculation Linkbase. Filed with this Form 10-K. 101.DEF XBRL Taxonomy Extension Definition Linkbase. Filed with this Form 10-K. 101.LAB XBRL Taxonomy Extension Label Linkbase. Filed with this Form 10-K. 101.PRE XBRL Taxonomy Extension Presentation Linkbase. Filed with this Form 10-K. 4 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Seafarer Exploration Corp. Date: April 18 , 2016 By: /s/ Kyle Kennedy Kyle Kennedy President, Chief Executive Officer, and Chairman of the Board (Principal Executive Officer and Principal Accounting Officer) Date: April 18 , 2016 By: /s/ Charles Branscum Charles Branscum, Director Date: April 18 , 2016 By: /s/ Robert L. Kennedy Robert L. Kennedy, Director 5
